                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                                     CRIMINAL ACTION

VERSUS                                                                       18-21-SDD-RLB

TRAVIS R. JAMES, ET AL.

                                             RULING

       This matter is before the Court on the Motion to Suppress Wiretap Interceptions

filed by Defendant Michael Nelson (“Nelson”)1 and Defendant Troy James (“James”).2

These motions were adopted by co-Defendants Travis R. James, Joshua J. Mansion

(“Mansion”), and Harris Hampton, III (“Hampton”).3                  The Government has filed an

Opposition4 to these motions. For the following reasons, the motions are DENIED.

I.     BACKGROUND

       This criminal action arises out of an Indictment charging fifteen Defendants in a

drug conspiracy to distribute and to possess with the intent to distribute illegal narcotics

between around January 2015 and continuing until around January 2018 in the Middle

District of Louisiana and elsewhere.5 As a result of an ongoing investigation by the Drug

Enforcement Administration (“DEA”) and local law enforcement agencies into alleged

narcotics trafficking by these Defendants, the Government applied to intercept wire and

electronic communications occurring over several cellular telephones, beginning in March



1
  Rec. Doc. No. 208.
2
  Rec. Doc. No. 215.
3
  Rec. Doc. Nos. 229, 231, 232, & 233.
4
  Rec. Doc. No. 252.
5
  Rec. Doc. No. 1. See Superseding Indictment, Rec. Doc. No. 334.
Document Number: 50386 
                                                                                      Page 1 of 20 
                                                                                                   
 
2017, pursuant to 18 U.S.C. § 2516.6 On March 27, 2017, then-Chief Judge Brian

Jackson approved the Government’s application to intercept wiretap and electronic

communications occurring over cellular phone number (225) 202-9235, referred to as

TARGET TELEPHONE, used by James Christian Hull (“Hull”).7 On April 25, 2017, Judge

James Brady granted the Government’s request for a thirty-day extension to intercept

communications used by Hull over TARGET TELEPHONE 1, which was the same phone

number and phone associated with TARGET TELEPHONE.8 In this extension request,

the Government advised the Court that the Confidential Source (“CS”) upon which the

Government had relied in its first application had become unreliable.

       The Government notes that neither the application nor the extension request

identified Nelson, Travis James, Troy James, Hampton, Mansion, or Kim Murphy

(“Murphy”) as targets of the investigation.         Further, during the wiretap of TARGET

TELEPHONE/TARGET TELEPHONE 1, the Government claims that federal law

enforcement did not capture any communications to or from Nelson, Travis James, Troy

James, Hampton, Mansion, or Murphy.9

       On April 20, 2017, Chief Judge Jackson granted a second application by the

Government to intercept wiretap and electronic communications occurring over TARGET

TELEPHONE 2 and TARGET TELEPHONE 3 used by Byron A. Lawson.10                                  This

application did not identify Nelson, Travis James, Hampton, Mansion, or Murphy as



6
  Rec. Doc. No. 252-1.
7
  Id.; Rec. Doc. No. 252-2.
8
  Rec. Doc. No. 252-3.
9
  Rec. Doc. No. 252 at 2. The Government notes that Nelson and Troy James concede this fact in their
respective motions.
10
   Rec. Doc. Nos. 252-5 & 252-6.
Document Number: 50386 
                                                                                        Page 2 of 20 
                                                                                                     
 
targets; however, during this time period, the Government intercepted communications

between Nelson and Travis James over TARGET TELEPHONE 3.

       On May 6, 2017, Judge Brady granted the Government’s application to intercept

wiretap and electronic communications occurring over TARGET TELEPHONE 4 and

TARGET TELEPHONE 5 for a thirty-day period.11               The Order authorizing the

interceptions pursuant to this application did identify Travis James and Troy James, a/k/a

“Big Bro Troy,” among others, as targets. On May 6, 2017, Judge Brady approved a

thirty-day extension request to continue intercepting communications occurring over

TARGET TELEPHONES 4 and 5.12 The Order authorizing these interceptions identified

Travis James, Troy James, Hampton, Nelson, and Mansion as targets, and law

enforcement intercepted their communications, as well as Murphy’s, occurring over

TARGET TELEPHONES 4 and 5.

       On May 27, 2017, Judge Brady granted the Government’s application to intercept

wiretap and electronic communications occurring over TARGET TELEPHONE 6, used by

Travis James. The application and Order authorizing the interceptions identified Travis

James, Troy James, and Hampton as targets.13

II.    ARGUMENTS

       Nelson has moved to suppress the wiretap interceptions in this case. Nelson

challenges the Government’s interception of communications occurring over TARGET

TELEPHONE/TARGET TELEPHONE 1 for lack of probable cause on the basis that the

Government’s first application was based on information from a confidential source later


11
   Rec. Doc. Nos. 252-7 & 252-8.
12
   Rec. Doc. Nos. 252-9 & 252-10.
13
   Rec. Doc. Nos. 252-11.
Document Number: 50386 
                                                                               Page 3 of 20 
                                                                                            
 
found to be unreliable. Nelson also contends that the Government’s applications were

defective because it failed to follow its statutory duty to consider alternative, traditional

investigative techniques to achieve the objectives of this investigation. Thus, because

Nelson contends the communications intercepted over TARGET TELEPHONES 3, 4, and

5 are fruits of the unconstitutional and unlawful interception that occurred over TARGET

TELEPHONE/TARGET TELEPHONE 1, all intercepted communications should be

suppressed.

          The motion to suppress by Troy James asserts these same arguments; however,

Troy James contends he has standing to challenge the interception occurring over

TARGET TELEPHONE 1. Troy James contends that the information gained from the

unlawful wiretap of TARGET TELEPHONE 1, based on an unreliable confidential

informant, led to the authorization to intercept the communications occurring over

TARGET TELEPHONES 4, 5, and 6, and these communications should be suppressed

as unlawful fruits of the poisonous tree.    Troy James also argues that the application

failed to identify the individual operating as “Big Bro Troy”; thus, there was no probable

cause to link him to “Big Bro Troy.”14

          The Government opposes the Motions to Suppress, arguing that the Defendants

lack standing to challenge the application for TARGET TELEPHONE/TARGET

TELEPHONE 1 as they were not targets of this investigation, and no communications

intercepted pursuant to this application were theirs; thus, they cannot suppress the

subsequent wiretaps under the fruit of the poisonous tree doctrine. The Government also




14
     Rec. Doc. No. 215-1 at 6, 9-10.
Document Number: 50386 
                                                                                  Page 4 of 20 
                                                                                               
 
contends that the supporting affidavit provided sufficient probable cause to believe that

drug trafficking conversations were occurring over TARGET TELEPHONE/TARGET

TELEPHONE 1 because, notwithstanding the fact that CS was later found to be

unreliable, the affidavit was based on information provided by CS that was corroborated

on several occasions by law enforcement. Addressing Troy James’ argument that he

was not sufficiently linked to the name “Big Bro Troy,” the Government cites Supreme

Court jurisprudence and argues that the failure to identify a target in a wiretap application,

where probable causes exists to do so, does not warrant suppression.15 The Government

further argues that it satisfied the necessity requirement in seeking the wiretap

application. Finally, the Government maintains that the agents relied in good faith on the

sufficiency of the wiretap warrant; thus, the good faith exception would apply to the

exclusionary rule in this case.

III.    LAW AND ANALYSIS

        Title III of the Omnibus Crime Control and Safe Streets Act of 196816 (“Title III”),

governs the interception of wire, oral and electronic communications by the government

and private parties. Title III broadly prohibits all wiretapping and electronic surveillance

conducted by persons other than law enforcement officials engaged in the investigation

of specified crimes after obtaining a court order.17

        A.      Standing

        Section 2518(10)(a) of Title III states that any “aggrieved person” may move to

suppress the contents of any wire or oral communication intercepted pursuant to Title III,


15
   Rec. Doc. No. 252 at 11 fn. 23.
16
   18 U.S.C § 2510, et seq.
17
   See 18 U.S.C. § 2511.
Document Number: 50386 
                                                                                  Page 5 of 20 
                                                                                               
 
or any fruits derived therefrom, on the grounds that the communication was unlawfully

intercepted or was not made in conformity with the authorizing order.18 An “aggrieved

person” for Title III purposes is one who is either (1) a party to any intercepted

communication, or (2) a person against whom the interception was directed.19

        Although Title III contains this express standing provision, courts have long

recognized that the intent of Congress was to apply the existing law of Fourth Amendment

standing to wiretap cases.20 Relying on this Congressional intent, courts have continued

to construe Title III standing in accordance with standing requirements applied to

suppression claims under the Fourth Amendment.21 Thus, one does not become an

“aggrieved person” under Title III solely by the introduction of damaging evidence.22

        Nelson, a subject of interceptions of TARGET TELEPHONES 3 and 4, contends

he has standing as an “aggrieved person” because “a telephone number the Government

attributed to Michael Nelson was identified – by the government’s admission – as a direct

result of the interceptions beginning on March 27, 2017. As such, Nelson has standing

to challenge all the interception authorizations in this matter.”23

        Troy James, a subject of interceptions of TARGET TELEPHONES 4, 5 and 6,

argues essentially the same as Nelson with regard to standing: the phone number



18
   18 U.S.C. § 2518(10)(a)(i)-(iii).
19
   Id. § 2510(11).
20
   U.S. v. Martin, 169 F.Supp.2d 558, 564 (E.D. La. 2001)(citing United States v. Scasino, 513 F.2d 47, 50
(5th Cir.1975) (quoting Alderman v. United States, 394 U.S. 165, 89 S.Ct. 961, 22 L.Ed.2d 176 (1969)); see
S.Rep. No. 1097, 90th Cong., 2d Sess.
21
   Id. (citing e.g., United States v. Gallo, 863 F.2d 185, 192 (2d Cir.1988) (citing Alderman, 394 U.S. at 175–
76 & n. 9, 89 S.Ct. at 967–68 n. 9; S.Rep. No. 1097, 90th Cong., 2d Sess)).
22
   Id. (citing United States v. Garcia, 1991 WL 120239 (S.D.N.Y. June 21, 1991) (citing Gallo, 863 F.2d at
192; Alderman, 394 U.S. at 171–72, 89 S.Ct. 961). But see United States v. Marcello, 508 F.Supp. 586,
602 n. 6 (E.D.La.1981)).
23
   Rec. Doc. No. 208-1 at 5 (citing United States v. Giordano, 416 U.S. 505 (1974)).
Document Number: 50386 
                                                                                                 Page 6 of 20 
                                                                                                              
 
identified by the Government attributed to Troy James was identified “as a direct result of

the interceptions beginning on March 27, 2017, of the incoming and outgoing calls to

Telephones #4, #5, and #6, thus, Troy James has standing to challenge all the

interceptions authorizations in this matter.”24

        Both Nelson and Troy James rely on the Supreme Court’s decision in United

States v. Giordano, wherein the Court held that, because the original interceptions failed

to comply with the law, suppression of all later fruits of the poisonous tree was required.25

However, as the Government points out, the facts of Giordano are distinguishable from

those presented herein. In Giordano, the defendant was the target of the original wiretap

order that was ultimately held unlawful.

        The Court finds that the facts of this case are similar to those set forth in United

States v. Scasino, wherein defendants sought to suppress Title III recordings that were

the undisputed fruits of a prior illegal wiretap.26 The Fifth Circuit concluded that the

defendants lacked standing to challenge the prior wiretap primarily because they were

not directly implicated by the wiretap.27 The Scasino court adopted the standard set forth

by the Fourth Circuit in United States v. Gibson, wherein the court concluded that “[t]he

clear implication of [Section 2518(10)(a)] is that an ‘aggrieved person’ should not include

one who is not implicated and against whom no one has made of proffer of information

derived from the defectively authorized tap.”28




24
   Rec. Doc. No. 215-1 at 5.
25
   416 U.S. 505 (1974).
26
   513 F.2d 47, 49 (5th Cir.1975).
27
   Id.
28
   500 F.2d 854, 855 (4th Cir.1974).
Document Number: 50386 
                                                                                  Page 7 of 20 
                                                                                               
 
        In United States v. Martin, Martin moved for suppression of the fruits of

conversations that were intercepted pursuant to Title III in an investigation into matters

unrelated to the crimes charged against Martin.29        The government had previously

received authorization to intercept communications from the phone of Cecil Brown,

referred to as the “Brown T-III.”30    Although none of the conversations intercepted

pursuant to the Brown T-III incriminated Martin, one of his social conversations was

intercepted.31    The interceptions pursuant to the Brown T-III led to authorization to

intercept communications on the phones of other targets of the investigation and,

ultimately, in prosecuting Martin, the government sought to introduce nine conversations

intercepted pursuant to the later T-III orders.      The court noted that “none of the

conversations captured on the Brown T-III are relevant to the criminal tax charges

pending.”32

        Martin moved to suppress all wiretap interceptions, arguing that the Brown T-III

wiretap was obtained in violation of Title III and the Fourth Amendment for lack of probable

cause and a demonstration of necessity.33 Thus, Martin argued, any evidence derived

from the Brown T-III interceptions, including the conversations introduced against him in

his criminal matter, must be suppressed.34 The government argued that Martin lacked

standing to challenge the validity of the Brown T-III because “Title III implicitly requires

that the intercepted communication be incriminating to the interceptee who seeks to be



29
   Martin, 169 F.Supp.2d at 560.
30
   Id. at 561.
31
   Id.
32
   Id.
33
   Id.
34
   Id.
Document Number: 50386 
                                                                                 Page 8 of 20 
                                                                                              
 
an ‘aggrieved person’ under the standing provision[,]” and [i]t [was] undisputed that

Martin's intercepted phone conversation was in no way incriminating to him and gave the

Government no impetus to investigate him with respect to the crimes charged in the

current indictment.”35 The Government relied on the Scasino and Gibson decisions

discussed above.

        The court, however, distinguished these cases:

        Although Scasino and Gibson are undoubtedly supportive of the
        Government's position, they fall short of making the Government's point in
        this case due to a key factual distinction present in this case: Unlike Martin,
        the defendants in Scasino and Gibson were never intercepted on the illegal
        T–III surveillance that they sought to indirectly attack. Thus, those
        defendants did not meet one of the express statutory standing provisions
        like Martin does.36

The court noted that,

        the real inquiry would appear to be whether Title III would give Martin
        standing to suppress the specific Brown T–III conversations which did in
        fact provide probable cause for the subsequent surveillance that captured
        the conversations under attack in this motion. After all, the conversations
        Martin is trying to exclude in the instant motion are fruits of conversations
        to which Martin was not a party—they are not fruits of Martin's
        intercepted phone call. Other courts have recognized that an interceptee
        might very well have standing with respect to conversations in which he
        participates but lack standing as to other conversations, captured on the
        same wiretap, as to which he was not a party. See, e.g., United States v.
        Plescia, 773 F.Supp. 1068, 1077 (N.D.Ill.1991); see also United States v.
        Holmes, 521 F.2d 859 (1975), vacated in part, 537 F.2d 227 (5th Cir.1976)
        (en banc).37

        Ultimately, the court held that Martin lacked standing to challenge the Brown T-III

interceptions, from which all evidence against him was subsequently derived, because:

        Martin's argument, however, presupposes that Title III would treat every
        Brown T–III conversation equally for standing purposes such that one

35
   Id. at 564.
36
   Id. at 564-65 (internal citations omitted).
37
   Id. at 565.
Document Number: 50386 
                                                                                   Page 9 of 20 
                                                                                                
 
        serendipitous phone call intercepted during months of surveillance would
        give him standing to challenge the fruits of hundreds of hours of
        communications in which he had no privacy interest whatsoever. This broad
        interpretation is contrary to Fourth Amendment standing law which has
        been held to govern motions to suppress under Title III. Standing under the
        Fourth Amendment is narrowly construed to include only those whose
        privacy rights are actually violated. Alderman, 394 U.S. at 171–72, 89 S.Ct.
        at 965. Because Martin was not an interceptee in the Brown T–III
        conversations that provided probable cause for the subsequent surveillance
        and had no privacy interest in those conversations, he would have no
        standing to suppress them directly. Consequently, he cannot rely on their
        alleged illegality to suppress their fruits, i.e., the nine conversations under
        attack in the instant motion.38

        In the present case, none of the moving Defendants were the targets of the first

application regarding TARGET TELEPHONE/TARGET TELEPHONE 1, and it is

undisputed that no communications to or from Nelson, Travis James, Troy James,

Hampton, Mansion or Murphy were intercepted. Thus, the facts of this case fall squarely

under the reasoning and analysis of Scasino and Gibson. Accordingly, the moving

Defendants lack standing to challenge the validity of the TARGET TELEPHONE/TARGET

TELEPHONE 1 interceptions.

        B. Probable Cause

        Although the Court has found that the moving Defendants lack standing to

challenge the TARGET TELEPHONE/TARGET TELEPHONE 1 interceptions, in the

alternative, the Court also addresses the challenges to probable cause.

        Notably, a judge's decision to issue a wiretap order based on a determination that

probable cause exists is entitled to great deference.39 “When the judge authorizing a


38
   Id.
39
   U.S. v. Little, 2012 WL 489194 at *2 (W.D. La. Feb. 14, 2012)(citing United States v. Edwards, 124
F.Supp.2d 387, 398 (M.D.La. Aug. 22, 2000) (citing United States v. Phillips, 727 F.2d 392, 395 (5th
Cir.1984)); see also United States v. Tomblin, 46 F.3d 1369, 1376 (5th Cir.1995) (stating that the decision
to authorize a wiretap is reviewed for clear error)).
Document Number: 50386 
                                                                                             Page 10 of 20 
                                                                                                           
 
wiretap ‘uses common sense and bases [his] finding on the entire picture presented to

[him],’ review of that decision is limited.”40 In fact, a judge's “determination is conclusive

in the absence of arbitrariness.”41 Thus, this Court's task is to undertake an independent

review of the sufficiency of the affidavit to ensure that the judge had a substantial basis

for concluding that probable cause existed.42

       The challenge to this affidavit focuses on Defendants’ argument, and the

Government’s acknowledgement, that the confidential source providing information that

formed the basis of the affidavit of probable cause to support the initial wiretap application

was later deemed unreliable. Nelson argues that the affidavit supporting the wiretap

application is “fatally flawed” due to the unreliable informant,43 and notes that the

Government “admits that not all of the information provided by CS has been fully

corroborated.”44 Troy James makes essentially the same arguments.45

       The Government maintains that the affidavit sets forth probable cause for the initial

wiretap application, noting the difference between the unreliability of CS versus the

reliability of the information CS provided that was corroborated. In the initial application,

Hull was identified as a source of heroin and methamphetamine. CS described the

vehicle driven by Hull as a red Jeep Cherokee and also provided the location of Hull’s

residence, information that was later corroborated by law enforcement.46 Further, this CS

was used in a controlled buy with Hull set up by federal law enforcement agents on


40
   Id. (quoting United States v. Gonzales, 866 F.2d 781, 786 (5th Cir.1989)).
41
    Id. (quoting Gonzales, 866 F.2d at 786 (quoting United States v. Weinrich, 586 F.2d 481, 487 (5th
Cir.1978))).
42
   Id. (citing Weinrich, 586 F.2d at 437).
43
   Rec. Doc. No. 208-1 at 6.
44
   Id. at 7.
45
   Rec. Doc. No. 215-1 at 7-10.
46
   Rec. Doc. No. 252-1 at 29, ¶ 24.
Document Number: 50386 
                                                                                       Page 11 of 20 
                                                                                                     
 
February 6, 2017. Agents recorded and reviewed the calls and texts between Hull and

CS leading up to the transaction. Agents supplied CS with the money to purchase

methamphetamine from Hull, law enforcement observed CS meet Hull at the agreed upon

location, and CS returned from this meeting with the methamphetamine purchased from

Hull.     Additionally, this transaction was videotaped by law enforcement.        A second

controlled buy between Hull and CS took place on February 13, 2017. This transaction

was set up by law enforcement, observed by law enforcement, and CS returned with the

methamphetamine and heroin he was instructed to buy from Hull.47

          The affidavit is replete with instances of information provided by CS that was later

corroborated by law enforcement via surveillance, audio, and video recording. That CS

was later deemed unreliable does not render the information CS provided, which was

corroborated independently by law enforcement, unreliable for purposes of providing

probable cause.

          DEA Task Force Officer Charles Scott Courrege did, indeed, attest: “Affiant has

determined that CS is no longer a reliable source of information for law enforcement

purposes.” But the very next statement provides: “However, the information provided by

the CS through March 10, 2017, has been corroborated (to the extent possible) by

independent sources and was used to form the basis of probable cause for this

application.”48

          In United States v. Little, Little was charged with ten co-defendants with various

drug trafficking offenses, and he moved to suppress wiretap interceptions, arguing that



47
     Id. at 37-38, ¶¶ 46-49.
48
     Rec. Doc. No. 252-1 at 28, ¶ 22 (emphasis added).
Document Number: 50386 
                                                                                  Page 12 of 20 
                                                                                                
 
the supporting affidavit lacked probable cause.49      Investigators had developed two

confidential sources familiar with the drug operations of the defendants, and two

undercover agents made controlled drug purchases from a co-defendant which was

demonstrated by recorded conversations and text messages.50              Thus, based on

information received from confidential sources, undercover agents, surveillance,

controlled drug purchases, and pen registers, a wiretap application was sought and

granted for the interception of communications from the phone number of a co-defendant.

Little was identified as a “target interceptee,” and conversations between Little and the

co-defendant were intercepted.51

       Little argued the wiretap affidavit lacked probable cause because, inter alia, there

was insufficient evidence tying him to the drug conspiracy, few references were made to

him in the supporting affidavit, and statements implicating him were made without factual

support for accuracy.52     The court rejected these arguments, finding that certain

challenged statements made by confidential sources were also corroborated by a co-

defendant herself.53 The court also found that the affidavit was not required to contain

numerous references to Little since the application was to intercept communications from

the phone of a co-defendant, not Little.54

       The court quoted the Fifth Circuit’s directive that: “We must be mindful that

probable cause is the sum total of layers of information and the synthesis of what police



49
   2012 WL 489194 at *1.
50
   Id.
51
   Id.
52
   Id. at *2-*3.
53
   Id. at *3.
54
   Id.
Document Number: 50386 
                                                                               Page 13 of 20 
                                                                                             
 
have heard, what they know, and what they observed as trained officers. We weigh not

individual layers but the laminated total.”55 The court found that “Little's argument ignores

the totality of the facts and circumstances set forth in Trooper Haynes's affidavit. Even if

his actions, standing alone, were lawful, there still existed the probability that he was

acting unlawfully. As such, Little's innocent explanations do not undermine the probable

cause finding.”56

       The court also rejected Little’s claim that the confidential sources providing the

information were unreliable:

       Finally, with respect to Little's challenge to the reliability of the two
       confidential sources, the Court notes that according to the affidavit, CS 1
       and CS 2 had been providing verified and corroborated information to law
       enforcement for the previous eleven and eight months, respectively. As the
       Fifth Circuit has explained, “mutually enforcing and corroborative
       information from confidential sources is a strong indicator of probable
       cause even when the individual reliability of the sources is not clearly
       established.” United States v. Weinrich, 586 F.2d 481, 490 (5th Cir.1978).
       Lastly, while the two confidential sources provided helpful information to the
       investigation, it is imprudent to suggest that they, alone, established
       probable cause. Rather, the probable cause supporting the issuance of
       the wiretap was based in large part upon several controlled drug buys
       between the undercover agents and Thompson, along with
       surveillance and pen register information. This clear and direct evidence
       demonstrates firmly that an individual “is committing, has committed, or is
       about to commit a particular offense.”57


       Following this reasoning, the Court finds that the supporting affidavit for the initial

wiretap application provided probable cause for the authorization. The fact that CS was

later deemed unreliable by the Government does not render all prior information provided



55
    Id. (quoting United States v. Weinrich, 586 F.2d 481, 490 (5th Cir.1978) (quoting United States v.
Edwards, 577 F.2d 883, 895 (5th Cir.1978)))(internal quotation marks omitted).
56
   Id.
57
   Id. at *4 (emphasis added).
Document Number: 50386 
                                                                                        Page 14 of 20 
                                                                                                      
 
by CS unreliable, particularly where much of the information provided by CS regarding

Hull was verified and corroborated by independent police investigation as set forth in great

detail in Officer Courrege’s affidavit.

        Troy James’ argument that the Government lacked probable cause to identify him

as a target for TARGET TELEPHONES 4 and 5 is likewise without merit for the reasons

set forth above. The law is clear that, although the Government is required to identify

respondents in a wiretap application, “its failure to do so did not warrant suppression

because ‘the failure to identify additional persons who are likely to be overheard engaging

in incriminating conversations could hardly invalidate an otherwise lawful judicial

authorization.’”58

        C. Necessity

        The moving Defendants also challenge the validity of the wiretap authorization

based on the alleged failure by the Government to demonstrate the necessity of this

method of surveillance as required by Title III.               Specifically, Nelson contends the

investigation was fruitful without wiretaps based on the information agents obtained

through CS which led to a great deal of evidence derived through traditional investigative

procedures.59

        Before a wiretap may be authorized, the Government must show, and a court must

find, that “other investigative procedures have been tried and failed” or that “they

reasonably appear to be unlikely to succeed if tried or to be too dangerous.”60 However,


58
   United States v. Diaz, 2009 WL 348284 at *5 (quoting United States v. Donovan, 429 U.S. 413, 435, 439
(1977)).
59
   This is a curious argument in light of Nelson’s contention earlier in this same motion that the wiretap
authorization is defective based on the unreliability of CS.
60
   18 U.S.C. § 2518(1)(c), (3)(c).
Document Number: 50386 
                                                                                            Page 15 of 20 
                                                                                                          
 
“[t]he government is not required to show that it has exhausted every conceivable option

before a wiretap can be approved.”61

        The wiretap authorization was also challenged in Little based on the allegation that

the government failed to establish the necessity of the wiretap. The Little court explained

the nature of this requirement set forth in 18 U.S.C. § 2518:

        That Section requires that each affidavit in support of an application for a
        wiretap contain “a full and complete statement as to whether or not other
        investigative procedures have been tried and failed or why they reasonably
        appear to be unlikely to succeed if tried or to be too dangerous.” 18 U.S.C.
        § 2518(1)(c). This “necessity” requirement was included in the statute in an
        effort to prevent wiretapping from being employed in cases where traditional
        investigative techniques are sufficient. See United States v. Webster, 734
        F.2d 1048, 1055 (5th Cir.1984). However, establishing necessity does not
        require a showing that “every other imaginable mode of investigation would
        be unsuccessful.” United States v. Diadone, 558 F.3d 775, 778 (5th
        Cir.1977). Indeed, as courts have repeatedly held, the Government need
        not exhaust every alternative before a wiretap is proper. See United States
        v. Bankston, 182 F.3d 296, 305 (5th Cir.1999). Rather, the affidavit must
        simply explain the prospective or retrospective failure of investigative
        techniques, United States v. Hyde, 574 F.2d 856, 867 (5th Cir.1978), and
        courts should make a common sense evaluation of the statements in the
        affidavit to determine whether necessity has been established. See United
        States v. Guerra–Marez, 928 F.2d 665, 670 (5th Cir.1991).62


        The Court has reviewed the affidavit and, applying the law to the facts of this case,

the Court finds that the Government has met its burden of demonstrating the necessity of

the wiretaps as one of many tools utilized to investigate this alleged complex drug

trafficking organization. Officer Courrege attested to the following:

         64. Your Affiant believes the interception of wire and electronic
        communications over the TARGET TELEPHONE will enable the


61
   United States v. Johnson, 393 Fed. Appx. 240, 242 (5th Cir. 2010)(citing United States v. Kelley, 140
F.3d 596, 605 (5th Cir.1998).
62
   Little, 2012 WL 489194 at *5.
Document Number: 50386 
                                                                                          Page 16 of 20 
                                                                                                        
 
      government to further the goals and objectives of this investigation.
      Specifically, these include:


        a.     Discovering the full scope and identification of key personnel
      involved in illegal drug trafficking on behalf of HULL and his organization;


        b.     Discovering the identities of all suppliers of methamphetamine,
      heroin, cocaine, and/or other drugs or controlled substances;


        c.    Discovering the identity of the main customers of the HULL
      organization, and others yet unknown;


        d.    Discovering all stash house locations where methamphetamine,
      heroin, cocaine, and/or other drugs are stored prior to distribution;


        e.    Discovering the management and disposition of proceeds
      generated by the organization's narcotics trafficking; and


        f.    Obtaining admissible evidence, which demonstrates beyond a
      reasonable doubt that HULL, KINAMORE, MASON, YOUNG, TAYLOR,
      IMPSON, LIPSCOMB, FNU LNU, and any later identified subjects,
      committed the alleged violations of law set forth herein.


        65.   Interception of wire and electronic communications over the
      TARGET TELEPHONE is necessary in this matter because normal
      investigative techniques have been tried and have failed to fully achieve the
      goals and objectives of this investigation, or appear reasonably unlikely to
      succeed if tired [sic].




Document Number: 50386 
                                                                              Page 17 of 20 
                                                                                            
 
           66. The following is a list of the investigative techniques that have been
         used or considered thus far in this investigation. Details about the use of each
         technique with regards to HULL, the success or failure of the technique,
         and what the techniques has accomplished or failed to accomplish with
         regards to the goals and objectives of this investigation are discussed.
         When a technique was not employed, an explanation is also included.63



        Officer Courrege went on to describe the following investigation techniques, and

he explained in great detail which techniques have been useful and why some techniques

have failed, or would fail, to aid the investigation. This list includes: confidential sources;

controlled purchases; physical surveillance; undercover agents; search warrants;

interviews/grand jury subpoenas/immunity; trash searches; attempted use of other

surveillance techniques; pen registers, trap/trace devices, toll analysis, and subscriber

information; mail cover requests; financial investigations; other wiretaps.64 In explaining

each technique, Officer Courrege explained how the technique, if employed, had been

helpful and/or why it was insufficient to provide enough supporting proof to accomplish

the goals of the investigation.

        For example, although CS provided information helpful to the investigation, it was

explained that the use of the CS would not likely succeed in uncovering evidence

identifying the source of supply, stash houses, and methods and manner of delivery of

controlled substances from one location to another.65 As for physical surveillance, Officer

Courrege explained that it “often leaves investigation with insufficient evidence to prove


63
   Rec. Doc. No. 252-1 at 45-46.
64
   Id. at 46-60.
65
   Id. at 48, ¶ 75.
Document Number: 50386 
                                                                                  Page 18 of 20 
                                                                                                
 
the purpose of the meetings or other activities.”66 Further, Officer Courrege explained

that the subjects of this investigation “are extremely cautious and aware of law

enforcement surveillance,” and they “actively conduct counter surveillance and ‘heat

checks’ to detect law enforcement.”67

        Officer Courrege explained that traffic stops would alert the subjects to the

presence of law enforcement and likely result in finding the subjects in possession of

smaller amounts of drugs that would not demonstrate the majority of their supply and

would further require arrests that would impede the greater goals of the investigation.68

Officer Courrege also explained that undercover agents would be unlikely to infiltrate this

organization “at a high enough level to identify all members of the conspiracy” because

distributors would be unlikely to conduct drug transactions with unknown individuals.69

These are just a few of the many reasons presented by Officer Courrege that demonstrate

the necessity of the wiretap to the overall goal of the investigation.

        Despite the helpfulness of many of the above techniques to the investigation,

Officer Courrege attested that “only wire and electronic interceptions of the TARGET

TELEPHONE will permit investigators to determine the precise nature of the illegal activity

being discussed and to gather critical evidence concerning such activity.”70         Judge

Jackson reviewed this affidavit and found that it complied with Title III requirements as

demonstrated by the Order authorizing the interception of communications at issue




66
   Id. at 48-49, ¶ 76.
67
   Id. at 49, ¶ 77.
68
   Id. at 50-51, ¶ 83.
69
   Id. at 51-52, ¶ 87.
70
   Id. at 59, ¶ 115.
Document Number: 50386 
                                                                               Page 19 of 20 
                                                                                             
 
herein.71   This Court’s independent review of the supporting affidavit confirms that the

Government adequately demonstrated the necessity of the wiretap to achieving the goals

of the investigation.

IV.    CONCLUSION

       For the reasons set forth above, the Motions to Suppress Wiretap Interceptions

filed by Nelson72 and Troy James,73 and adopted by co-Defendants Travis James,

Mansion, and Hampton,74 are hereby DENIED.

       IT IS SO ORDERED.

       Baton Rouge, Louisiana this 11th day of March, 2019.


                                              S
                                          ________________________________
                                          SHELLY D. DICK
                                          CHIEF DISTRICT JUDGE
                                          MIDDLE DISTRICT OF LOUISIANA




71
   Rec. Doc. No. 252-2.
72
   Rec. Doc. No. 208.
73
   Rec. Doc. No. 215.
74
   Rec. Doc. Nos. 229, 231, 232, & 233.
Document Number: 50386 
                                                                             Page 20 of 20 
                                                                                           
 
